Exhibit 10.7

 

INVESTMENT MANAGEMENT AGREEMENT

 

WHITE MOUNTAINS ADVISORS LLC, a Delaware limited liability company (the
“Advisor”), having an address at 200 Hubbard Road, Guilford, Connecticut 06437,
and OneBeacon Insurance Group, Ltd., an exempted limited liability company
organized under the laws of Bermuda (the “Client”), having an address at One
Beacon Lane, Canton, Massachusetts 02021, and each affiliate company of the
Client listed on Schedule B, and each having an address at One Beacon Lane,
Canton, Massachusetts 02021, or which hereinafter becomes a party to this
Agreement (each, an “Affiliated Company”, and collectively, the “Affiliated
Companies”), hereby enter into this Investment Management Agreement (this
“Agreement”), dated as of October 1, 2010 and hereby agree that the Advisor
shall act as discretionary advisor with respect to certain assets of the Client
and the Affiliated Companies described below (the “Investment Account”) on the
following terms and conditions:

 

1.                                      Investment Account.  The Investment
Account shall consist of the cash and securities of the Client and the
Affiliated Companies managed by the Advisor pursuant to this Agreement.

 

2.                                      Authority.  The Client and each
Affiliated Company hereby appoint the Advisor as advisor for the portion of the
Investment Account comprised of its investment assets. Except as may be
separately agreed in writing among the Advisor, the Client and any Affiliated
Company from time to time, the Advisor hereby agrees to direct the investments
in the Investment Account in accordance with the investment guidelines agreed
upon by the Client, each Affiliated Company and the Advisor from time to time
(the “Standard Guidelines”).  Any other agreement by the Advisor, and the Client
or an Affiliated Company to manage investment assets in a manner deviating from
the Standard Guidelines shall be in writing.  The board of directors (or other
similar governing body) of the Client and each Affiliated Company shall oversee
the activities of the Advisor pursuant to this Agreement and shall retain
ultimate authority over the Investment Account, in each case, in relation to
their respective investment assets. In addition, the Advisor agrees to provide
treasury management advisory services specific to the Investment Account
(“Treasury Management Services”), as directed by the Client or any Affiliated
Company.  The Treasury Management Services include, without limitation,
(i) executing investment transactions to support short-term treasury cash
requirements, (ii) settling inter-company and dividend treasury transactions
with cash and securities, (iii) settling quarterly tax liability payments from
the Investment Account, (iv) providing preliminary valuation for securities
supporting treasury transactions, (v) assisting the Client or any Affiliated
Company in evaluating securities lending programs administered by custodians
designated by the Client or such Affiliated Company and acceptable to the
Advisor, and (vi) collaborating with the Client or any Affiliated Company to
provide treasury transaction support to custodians and accounting servicing
providers designated by the Client or such Affiliated Company and acceptable to
the Advisor.

 

1

--------------------------------------------------------------------------------


 

3.                                      Advisor’s Discretionary Authority. 
Subject to Section 2, the Advisor shall have full discretion and authority as
agent and attorney-in-fact for the Client and each Affiliated Company: (a) to
make all investment decisions in respect of the Investment Account on behalf of
the Client and the Affiliated Companies and, except as otherwise provided in
this Agreement, at the sole risk of the Client and the Affiliated Companies;
(b) to buy, sell, exchange, convert, liquidate or otherwise trade in respect of
the Investment Account in any stock, bond or other security or investment,
including without limitation private investment funds, hedge funds, and other
pooled investment vehicles (such private investment funds, hedge funds, and
other pooled investment vehicles collectively referred to as “Funds”); (c) to
facilitate the subscription for, redemption or transfer of interests in Funds
(including but not limited to performing such acts and executing such documents
as may be necessary to subscribe or redeem interests in Funds) and (d) in
furtherance of the foregoing, to do anything which the Advisor shall deem
requisite, appropriate or advisable in connection therewith, including, without
limitation, the placing of orders with respect to, and arrangement for, any of
the foregoing, and the selection of such brokers, dealers, sub-advisors and
others as the Advisor shall determine in its absolute discretion.  The Advisor
will be responsible for engaging, contracting with, monitoring and terminating
sub-advisors; however, no sub-advisor shall be given discretionary authority
over the Investment Account without the prior approval of the Client, and to the
extent affecting the investment assets of any Affiliated Company, such
Affiliated Company.

 

4.                                      Liability.  In the performance of its
services, the Advisor will not be liable for any error in judgment or any acts
or failures to act except those resulting from the Advisor’s gross negligence,
willful misconduct or malfeasance.  Nothing herein shall in any way constitute a
waiver or limitation of any right of any person under any applicable U.S.
federal or state securities laws.  The Advisor shall have no responsibility or
liability whatsoever in respect of assets outside the Investment Account.

 

5.                                      Custody.  Investment Account assets
shall be held in one or more separately identified accounts in the custody of
one or more banks, trust companies, brokerage firms or other entities designated
by the Client and each Affiliated Company, and acceptable to the Advisor.  The
Advisor will communicate its investment purchase, sale and delivery instructions
directly with the appropriate custodian or other qualified depository.  The
Client and each Affiliated Company shall be responsible for its respective
custodial arrangements and the payment of all related custodial charges and
fees, and the Advisor shall have no responsibility or liability with respect to
custody arrangements or the acts, omissions or other conduct of the custodians.

 

6.                                      Brokerage.  When placing orders for the
execution of transactions for the Investment Account, the Advisor may allocate
all transactions to such brokers or dealers, for execution on such markets, at
such prices and commission rates, as are selected by the Advisor in its sole
discretion.  In selecting brokers or dealers to execute transactions, the
Advisor need not solicit competitive bids and does not have an obligation to
seek the lowest available commission cost.  It is not the Advisor’s practice to
negotiate “execution only” commission rates, and, in negotiating commission
rates, the Advisor shall take into account the financial stability and
reputation of brokerage firms and brokerage and research services provided by
such brokers.  The Client or any Affiliated Company may be deemed to be paying
for research provided or paid for by the broker which is included in the
commission rate although the Client or such Affiliated Company may not, in any
particular instance, be the direct or indirect beneficiary of the research
services provided.  Research

 

2

--------------------------------------------------------------------------------


 

furnished by brokers may include, but is not limited to, written information and
analyses concerning specific securities, companies or sectors; market, finance
and economic studies and forecasts; certain financial publications; statistics
and pricing services; discussions with research personnel; and certain software
and data bases utilized in the investment management process.  The Client and
each Affiliated Company acknowledge that since commission rates are generally
negotiable, selecting brokers on the basis of considerations which are not
limited to applicable commission rates may at times result in higher transaction
costs than would otherwise be obtainable.

 

The Advisor is hereby authorized to, and the Client and each Affiliated Company
acknowledges that the Advisor may, aggregate orders on behalf of the Investment
Account with orders on behalf of other clients of the Advisor.  In such event,
the allocation of the securities purchased or sold and the expenses incurred in
the transaction shall be made in a manner that the Advisor considers to be fair
and equitable to all of its clients, including the Client and the Affiliated
Companies, and that is consistent with the allocation policies and procedures
adopted and implemented by the Advisor, copies of which will be made available
to clients upon request.

 

7.                                      Representations and Warranties.

 

a)             The Client and each Affiliated Company represents, warrants and
agrees that:

 

(i)                      it has full legal power and authority to enter into
this Agreement;

 

(ii)                  the appointment of the Advisor hereunder is permitted by
the Client’s or such Affiliated Company’s governing documents and has been duly
authorized by all necessary corporate or other action;

 

(iii)               it will indemnify the Advisor and hold it harmless against
any and all losses, costs, claims and liabilities which the Advisor may suffer
or incur arising out of any material breach of its representations and
warranties herein;

 

(iv)               it is not (a) an employee benefit plan, (b) an IRA, (c) a
“benefit plan investor” subject to the Employee Retirement Income Security Act
of 1974, as amended, or Section 4975 of the Internal Revenue Code of 1986, as
amended, or (d) an entity in which the participation by ‘benefit plan investors”
is “significant’, as those terms are defined in regulations issued by the U.S.
Department of Labor; and

 

(v)                  it understands that the Advisor will be relying upon the
representations and information provided herein or in connection herewith by the
Client and/or the Affiliated Companies in completing and entering into
subscription agreements on behalf of the Investment Account.

 

b)             The Advisor represents, warrants and agrees that:

 

(i)                      it has full legal power and authority to enter into
this Agreement;

 

3

--------------------------------------------------------------------------------


 

(ii)                   it is registered as an investment adviser with the
Securities and Exchange Commission pursuant to the Investment Advisers Act of
1940, as amended (the “Advisers Act”);

 

(iii)                entering into this Agreement is permitted by the Advisor’s
governing documents and has been duly authorized by all necessary corporate or
other action;

 

(iv)               it will indemnify the Client and each Affiliated Company and
hold it harmless against any and all losses, costs, claims and liabilities which
the Client and/or such Affiliated Company may suffer or incur arising out of any
material breach of any representations and warranties of the Advisor;

 

(v)                  it has established Anti-Money Laundering Policy &
Procedures pursuant to Section 352 of the USA Patriot Act; and,

 

(vi)               it endeavors to value all securities at fair market value in
a manner determined by the Advisor to be consistent with (1) its Valuations
Policies and Procedures, as may be amended from time to time, and (2) industry
practice.  A copy of these policies and procedures is available to clients upon
request. The Advisor will not serve as the official pricing agent with respect
to the Investment Account but may provide recommendations regarding fair
valuation, if the Client or an Affiliated Company so requests.

 

8.                                      Reports.  The Advisor shall provide the
Client and each Affiliated Company with reports on the status of the Investment
Account on a monthly basis.  All records maintained pursuant to this Agreement
shall be subject to examination by the Client and, as it relates to its own
investment assets, each Affiliated Company, and by persons authorized by it, or
by appropriate governmental authorities, at all times upon reasonable notice. 
The Advisor shall provide copies of trade tickets, custodial reports and other
records that the Client and/or any Affiliated Company shall reasonably require
for accounting or tax purposes.

 

9.                                      Management Fee, Treasury Management Fee
and Expenses.

 

(a) The Advisor will be paid a quarterly management fee and Treasury Management
Fee (the “Management Fee”) for its investment advisory and Treasury Management
Services provided hereunder, determined in accordance with Schedule A to this
Agreement.  For purposes of Schedule A, the Management Fee shall be calculated
treating the Investment Account as a single pool.  The Management Fee shall be
borne by the Client and the Affiliated Companies pro rata based on respective
Investment Account assets.  During the term of this Agreement, the Management
Fee shall be billed and payable in arrears on a quarterly basis within sixty
(60) days after the last day of each calendar quarter based upon the value of
the Investment Account as of the last day of the said calendar quarter.  The
Management Fee shall be pro-rated for any partial quarter.  Capital inflows and
outflows will be time-weighted so that the Management Fee will be charged for
only the period of time such assets are actually managed by the Advisor.  In the
event that the

 

4

--------------------------------------------------------------------------------


 

Management Fee is to be paid by the custodian out of the Investment Account, the
Client and/or the relevant Affiliated Company will provide written authorization
to the custodian.

 

(b) The Client or an Affiliated Company shall be responsible for all expenses
incurred directly in connection with transactions effected on behalf of the
Client or such Affiliated Company pursuant to this Agreement.  These expenses
shall include but are not limited to (i) custodial fees; (ii) PAM accounting
service fees, (iii) Charles River (or other) compliance service fees,
(iv) investment expenses such as commissions; and (v) other expenses reasonably
related to the purchase, sale or transmittal of Investment Account assets,
provided that the Advisor shall be responsible for research fees and expenses.

 

(c) Sub-advisory management or performance fees (“Sub-advisor Fees”), if any,
will be borne by the Client and/or the affected Affiliated Companies, as
appropriate, provided that said fees have been approved in advance by the Client
and/or the affected Affiliated Company.  No Management Fee shall accrue on any
assets with respect to which Sub-advisor Fees are paid.  At the Advisor’s
discretion, Sub-advisor Fees may be structured to be paid directly to the
sub-advisor by the Client or Affiliated Companies or be paid by the Advisor and
reimbursed by the Client or Affiliated Companies without any markup.  Any
Management Fees incurred in connection with transactions conducted by the
Advisor with regard to interests in Funds will be borne by the Client or the
affected Affiliated Companies.

 

10.                               Confidential Relationship.  All information
and advice furnished by any party to another party pursuant to this Agreement
shall be treated by the receiving party as confidential and shall not be
disclosed to third parties except as required by law.

 

11.                               Assignment.  This Agreement may not be
assigned (within the meaning of the Advisers Act) by any party without the
written consent of the other party, and any assignment without such consent
shall automatically cause the termination hereof.

 

12.                               Directions to the Advisor.  All directions by
or on behalf of the Client or an Affiliated Company to the Advisor shall be in
writing and may be delivered in any manner permitted by Section 16.  The Advisor
(i) shall be fully protected in relying upon any such writing that the Advisor
believes to be genuine and to be signed or presented or sent by the proper
person or persons (ii) shall be under no duty to make any investigation or
inquiry as to any statement contained therein and (iii) may accept the same as
conclusive evidence of the truth and accuracy of the statements therein
contained.

 

13.                               Services to Other Clients.  It is understood
that the Advisor acts as investment advisor to other clients and may give advice
and take action with respect to such clients that differs from the advice given
or the action taken with respect to the Investment Account.  Nothing in this
Agreement shall restrict the right of the Advisor, its members, managers,
officers, employees or affiliates to perform investment management or advisory
services for any other person or entity, and the performance of such service for
others shall not be deemed to violate or give rise to any duty or obligation to
the Client and/or the Affiliated Companies.

 

14.                               Investment by the Advisor for Its Own
Account.  Nothing in this Agreement shall limit or restrict the Advisor or any
of its members, managers, officers, employees or affiliates from

 

5

--------------------------------------------------------------------------------


 

buying, selling or trading any securities for its or their own account or
accounts.  The Client and each Affiliated Company acknowledges that the Advisor
and its members, managers, officers, employees, affiliates and other clients may
at any time have, acquire, increase, decrease or dispose of securities which are
at or about the same time acquired or disposed of for the account of the Client
or an Affiliated Company.  The Advisor shall have no obligation to purchase or
sell for the Investment Account or to recommend for purchase or sale by the
Investment Account any security that the Advisor or its members, managers,
officers, employees or affiliates may purchase or sell for itself or themselves
or for any other client.

 

15.                               Proxies.  Subject to any other written
instructions of the Client or any Affiliated Company, the Advisor is hereby
appointed as the agent and attorney-in-fact of the Client and each Affiliated
Company in its discretion to vote, convert or tender in an exchange or tender
offer any securities in the Investment Account; to execute proxies, waivers,
consents and other instruments with respect to such securities; to endorse,
transfer or deliver such securities; and to participate in or consent to any
plan of reorganization, merger, combination, consolidation, liquidation or
similar plan with reference to such securities.  The Advisor shall not incur any
liability to the Client or any Company Affiliate by reason of any exercise of,
or failure to exercise, any such discretion.

 

16.                               Notices.  All notices and instructions with
respect to securities transactions or any other matters contemplated by this
Agreement shall be deemed duly given when actually received by the intended
party in writing, via facsimile, or e-mail or by first-class mail to the
following addresses: (a) if to the Advisor, at its address set forth above,
Attention: Chief Financial Officer, if by facsimile to 203.458.0754 and if by
e-mail, mplourde@whitemountainsadvisors.com or (b) if to the Client or any
Affiliated Company, at its address set forth above, Attention: Chief Financial
Officer, if by facsimile to 781.332.7704, and if by e-mail,
pmcdonough@onebeacon.com.  Any of the Advisor, the Client or an Affiliated
Company may change its physical address, facsimile number or e-mail address or
specify a different manner of addressing itself by giving notice of such change
in writing to the other party.

 

17.                               Joining and Severing Affiliated Companies. 
From time to time while this Agreement remains in effect, the Client may cause
any other of its affiliates to become an Affiliated Company hereunder by
executing a written agreement among the Client, the Advisor and such affiliate
in a form reasonably acceptable to each of them, after which the affiliate
shall, for all purposes, be treated as an “Affiliated Company” hereunder,
including, without limitation, granting the authorities, making the
representations and warranties and accepting the obligations of an Affiliated
Company in this Agreement.  From time to time, the Client and/or the Advisor may
sever any Affiliated Company from this Agreement by executing a written
agreement among the Client, the Advisor and such Affiliated Company in a form
reasonably acceptable to each of them, after which the Affiliated Company shall
no longer be treated as being party to this Agreement.  The Advisor will
periodically update Schedule B to reflect the addition or removal of Affiliated
Companies.

 

18.                               Entire Agreement; Amendment.  This Agreement
sets forth the entire agreement of the parties with respect to management of the
Investment Account, supersedes any previous Investment Management Agreement
between the Advisor and the Client or any Affiliated Company and shall not be
amended except by an instrument in writing signed by the parties hereto.

 

6

--------------------------------------------------------------------------------


 

19.                               Arbitration.  Any controversy or claim arising
out of or relating to this Agreement, or the breach of the same, shall be
settled by arbitration in accordance with the rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction.  All arbitration expenses shall be
borne equally by the Advisor, on the one hand, and the Client and any affected
Affiliated Company, on the other hand.  Any arbitration proceeding arising under
this Agreement will be conducted in the County of New York in the State of New
York or such other location as the parties mutually agree.

 

20.                               Termination.  This Agreement shall continue in
force from the date hereof until terminated by either party without penalty by
written notice to the other party at least sixty (60) days prior to the date
upon which such termination is to become effective, provided that the Client
shall honor any trades executed but not settled before the date of any such
termination.  Upon termination of this Agreement, (i) any accrued and unpaid
Management Fee hereunder, (ii) accrued reimbursable expenses and (iii) any
reasonable additional expenses incurred in closing out the Account shall be paid
by the Client or the relevant Affiliated Company to the Advisor.  Termination of
this Agreement will not affect any accrued rights, indemnities, existing
commitments or any contractual provisions intended to survive termination.  The
Advisor may direct the custodian to retain assets in the Investment Account to
settle committed transactions.

 

21.                               Severability.  If any provision of this
Agreement (or any portion thereof) or the application of any such provision (or
any portion thereof) to any person or circumstance shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof (or the remaining portion thereof) or the application of such
provision to any other persons or circumstances.

 

22.                               Governing Law.  To the extent that the
interpretation or effect of this Agreement shall depend on state law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York.

 

23.                               Effective Date.  This Agreement shall become
effective on the first date written above.

 

24.                               Receipt of Disclosure Statement.  The Client
and each Affiliated Company acknowledges receipt of a copy of Part II of the
Advisor’s Form ADV in compliance with Rule 204-3(b) under the Investment
Advisers Act of 1940, as amended, more than 48 hours prior to the date of
execution of this Agreement.  The Advisor shall annually and without charge,
upon request by the Client, deliver to the Client the current version of such
form or a written document containing the information then required to be
contained in such form.

 

25.                               Counterparts.  This Agreement may be executed
in two counterparts, each one of which shall be deemed to be an original.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.

 

 

ADVISOR:

CLIENT:

 

 

WHITE MOUNTAINS ADVISORS LLC

ONEBEACON INSURANCE GROUP, LTD.

 

 

 

 

By:

/s/ Manning Rountree

 

By:

/s/ Jane E. Freedman

 

 

 

 

 

Print:

Manning Rountree

 

Print:

Jane E. Freedman

 

 

 

 

 

Title:

President

 

Title:

Secretary and Associate General Counsel

 

 

AFFILIATED COMPANIES:

 

 

 

MILL SHARES HOLDINGS (BERMUDA) LTD.

 

 

 

 

 

By:

/s/ Jane E. Freedman

 

 

 

 

Print:

Jane E. Freedman

 

 

 

 

Title:

Vice President and Assistant Secretary

 

 

 

ONEBEACON HOLDINGS (GIBRALTAR) LIMITED

 

 

 

 

 

By:

/s/ Jane E. Freedman

 

 

 

 

Print:

Jane E. Freedman

 

 

 

 

Title:

Director

 

 

8

--------------------------------------------------------------------------------


 

ONEBEACON HOLDINGS (LUXEMBOURG) S.A.R.L.

 

 

 

 

 

By:

/s/ Jane E. Freedman

 

 

 

 

Print:

Jane E. Freedman

 

 

 

 

Title:

Manager

 

 

 

WM BELVAUX (LUXEMBOURG) S.A.R.L.

 

 

 

 

 

By:

/s/ Jane E. Freedman

 

 

 

 

Print:

Jane E. Freedman

 

 

 

 

Title:

Manager

 

 

 

ONEBEACON INVESTMENTS (LUXEMBOURG) S.A.R.L.

 

 

 

 

 

By:

/s/ Jane E. Freedman

 

 

 

 

Print:

Jane E. Freedman

 

 

 

 

Title:

Manager

 

 

9

--------------------------------------------------------------------------------


 

WM FINDEL (LUXEMBOURG) S.A.R.L.

 

 

 

 

 

By:

/s/ Jane E. Freedman

 

 

 

 

Print:

Jane E. Freedman

 

 

 

 

Title:

Manager

 

 

 

WM KEHLEN (LUXEMBOURG) S.A.R.L.

 

 

 

 

 

By:

/s/ Jane E. Freedman

 

 

 

 

Print:

Jane E. Freedman

 

 

 

 

Title:

Manager

 

 

 

WM QUEENSWAY (GIBRALTAR) LIMITED

 

 

 

 

 

By:

/s/ Jane E. Freedman

 

 

 

 

Print:

Jane E. Freedman

 

 

 

 

Title:

Director

 

 

10

--------------------------------------------------------------------------------


 

ONEBEACON INSURANCE GROUP LLC

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

ONEBEACON U.S. ENTERPRISES HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

ONEBEACON U.S. FINANCIAL SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

ONEBEACON U.S. HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

11

--------------------------------------------------------------------------------


 

ATLANTIC SPECIALTY INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

AUTOONE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

AUTOONE SELECT INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

THE CAMDEN FIRE INSURANCE ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

12

--------------------------------------------------------------------------------


 

THE EMPLOYERS’ FIRE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

ESSENTIA INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

HOMELAND INSURANCE COMPANY OF NEW YORK

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

THE NORTHERN ASSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

13

--------------------------------------------------------------------------------


 

ONEBEACON AMERICA INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

ONEBEACON INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

ONEBEACON LLOYD’S OF TEXAS

 

 

 

 

By ONEBEACON LLOYD’S, INC., its Attorney-in-Fact

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

ONEBEACON MIDWEST INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

14

--------------------------------------------------------------------------------


 

PENNSYLVANIA GENERAL INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

POTOMAC INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

TRADERS & GENERAL INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

ONEBEACON CHARITABLE TRUST

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Authorized Signatory

 

 

15

--------------------------------------------------------------------------------


 

A.W.G. DEWAR, INC.

 

 

 

 

 

 

 

By:

/s/ Dennis R. Smith

 

 

 

 

Print:

Dennis R. Smith

 

 

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

AUTOONE INSURANCE AGENCY, INC.

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

EBI CLAIMS SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

NATIONAL MARINE UNDERWRITERS, INC.

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

16

--------------------------------------------------------------------------------


 

ONEBEACON ENTERTAINMENT, LLC

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

ONEBEACON LLOYD’S, INC.

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

ONEBEACON PROFESSIONAL INSURANCE, INC.

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

ONEBEACON RISK MANAGEMENT, INC.

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

17

--------------------------------------------------------------------------------


 

ONEBEACON SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

 

 

 

 

 

ONEBEACON SPORTS AND LEISURE, LLC

 

 

 

 

 

 

 

By:

/s/ Todd C. Mills

 

 

 

 

Print:

Todd C. Mills

 

 

 

 

Title:

Treasurer

 

 

18

--------------------------------------------------------------------------------


 

SCHEDULE A

 

FEE SCHEDULE

 

Investment Account

 

Assets Under Management

 

Annual Fee

 

Quarterly Fee

 

 

 

 

 

 

 

Investment Grade Fixed Income

 

 

 

 

 

 

 

 

 

 

 

Up to $1 billion

 

10.0

bps

2.500

bps

Next $2 billion

 

8.5

bps

2.125

bps

Next $3 billion

 

7.5

bps

1.875

bps

Greater than $5 billion

 

2.5

bps

0.625

bps

 

 

 

 

 

 

High Yield

 

25.0

bps

6.250

bps

 

 

 

 

 

 

Equities

 

100.0

bps

25.000

bps

 

 

 

 

 

 

Hedge Funds

 

100.0

bps

25.000

bps

 

 

 

 

 

 

Private Equities & Deferreds

 

 

 

 

 

First 2 Years of Fund’s Life (Committed)

 

100.0

bps

25.000

bps

Thereafter (Fair Value)

 

100.0

bps

25.000

bps

 

 

 

 

 

 

Affordable Housing Credit Funds

 

 

 

 

 

First Year of Fund’s Life (Committed)

 

100.0

bps

25.000

bps

Thereafter (Fair Value)

 

10.0

bps

2.500

bps

 

Treasury Management Services.  The advisor will be paid a quarterly fee for the
treasury management services computed at the annual rate of 1.75 basis points
(0.0175%) of the aggregate value of the net assets of the client’s investment
account on an annual basis.

 

19

--------------------------------------------------------------------------------


 

SCHEDULE B

 

AFFILIATED COMPANIES

 

MILL SHARES HOLDINGS (BERMUDA) LTD.

ONEBEACON HOLDINGS (GIBRALTAR) LIMITED

ONEBEACON HOLDINGS (LUXEMBOURG) S.A.R.L.

WM BELVAUX (LUXEMBOURG) S.A.R.L.

ONEBEACON INVESTMENTS (LUXEMBOURG) S.A.R.L.

WM FINDEL (LUXEMBOURG) S.A.R.L.

WM Kehlen (Luxembourg) S.A.R.L.

WM Queensway (Gibraltar) Limited

OneBeacon Insurance Group LLC

OneBeacon U.S. Enterprises Holdings, Inc.

OneBeacon U.S. Financial Services, Inc.

OneBeacon U.S. Holdings, Inc.

Atlantic Specialty Insurance Company

AutoOne Insurance Company

AutoOne Select Insurance Company

The Camden Fire Insurance Association

The Employers’ Fire Insurance Company

Essentia Insurance Company

Homeland Insurance Company of New York

The Northern Assurance Company of America

OneBeacon America Insurance Company

OneBeacon Insurance Company

OneBeacon Lloyd’s of Texas

OneBeacon Midwest Insurance Company

Pennsylvania General Insurance Company

Potomac Insurance Company

Traders  & General Insurance Company

OneBeacon Charitable Trust

A.W.G. Dewar, Inc.

AutoOne Insurance Agency, Inc.

EBI Claims Services, LLC

National Marine Underwriters, Inc.

OneBeacon Entertainment, LLC

OneBeacon Lloyd’s, Inc.

OneBeacon Professional Insurance, Inc.

OneBeacon Risk Management, Inc.

OneBeacon Services, LLC

OneBeacon Sports and Leisure, LLC

 

20

--------------------------------------------------------------------------------